 

 

Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 1 of 17

 

 

 

 

 

 

 

USDC SDNY ee
7. at
} ij
UNITED STATES DISTRICT COURT ELECTRONIC ay os. f
SOUTHERN DISTRICT OF NEW YORK RONICALTY Pitan!
pec #: aa
Torres es ss se ss ee see ee ee Dm cece, y
XIU QING YOU, a/M/a Xian Chin Yu, E FILED tl 9-1
i
Petitioner, :
ragainst- MEMORANDUM DECISION
AND ORDER

KIRSTJEN M NIELSEN, THOMAS CIOPPA,
THOMAS DECKER, STEVE AHRENDT, MICHAEL _ :
SAUDINO, JEFFERSON B. SESSIONS III, in his 18 Civ. 5392 (GBD) (SN)
official capacity as the Attorney General of the United

States, and U.S. DEPARTMENT OF HOMELAND

SECURITY,

Respondents.
GEORGE B. DANIELS, United States District Judge:

Petitioner Xiu Qing You, by and through counsel, filed this petition for a writ of habeas
corpus under 28 U.S.C. § 2241; 28 U.S.C. § 1651, the All Writs Act; and Article I, Section 9 of
the Constitution of the United States challenging his detention and removal on statutory and
constitutional grounds. (See Am. Pet. for Writ of Habeas Corpus (“Am. Pet.”), ECF No. 27.)
Petitioner, a citizen of China, is the husband to a United States citizen with whom he has two
children. (id § 5.) On May 23, 2018, Petitioner and his wife appeared at a United States
Citizenship and Immigration Services (“USCIS”) office for an interview in connection with
Petitioner’s application to adjust his immigration status and become a lawful permanent resident.
(id. §§ 44-47.) At the interview, Immigration and Customs Enforcement (“ICE”) officers arrested
Petitioner and attempted to deport him pursuant to an order of removal issued in 2002. (/d. 4 47;
id, Ex. 13 (Decl. of Xiu Qing You (“Pet’r’s Decl.”)), ECF No. 27-13, at 9] 5-8; Decl. of

Deportation Officer Ammar Syed (‘First Syed Decl.”), ECF No. 15, at {4 10, 13.)

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 2 of 17

Petitioner commenced this action on June 14, 2018 by filing his habeas petition. (See Pet.,
ECF No. 5.) After Petitioner moved for an order to show cause for a stay of removal, Judge
Analisa Torres, sitting in Part 1, ordered Petitioner’s release from detention and a temporary stay
of removal on June 20, 2018.' (Order of Release, ECF No. 17.) Petitioner filed an amended habeas
petition on July 6, 2018 shortly after he was released from detention. (See Am. Pet.) Petitioner’s
amended habeas petition requests that this Court (1) enjoin Respondents from removing Petitioner
during the pendency of his habeas petition, (2) declare that USCIS’s denial of his adjust of status
application was an abuse of discretion, (3) declare that Petitioner’s detention was unlawful, (4)
award Petitioner costs and attorneys’ fees, (5) enjoin Respondents from removing Petitioner until
he has had an opportunity to avail himself of a statutorily and constitutionally adequate adjustment
of status process, and (6) grant any other just and proper relief. Ud. at 28-29.)

Before this Court is Magistrate Judge Sarah Netburn’s August 2, 2019 Report and
Recommendation (the “Report’), recommending that Petitioner’s habeas petition be granted with
regard to his unlawful detention claim.” (Report, ECF No. 67, at 1.) Magistrate Judge Netburn
advised the parties that failure to file timely objections to the Report would constitute a waiver of
those objections on appeal. (/d. at 23-24.) Petitioner filed timely objections on October 18, 2019.
(Pet’r’s Objs. to Mag. J. Sarah Netburn’s R. & R., ECF No. 74.) Respondents filed responses to
such objections on December 16, 2019. (Resp’ts’ Resp. to Pet’r’s Objs. to the Mag. J.’s R. & R.,
ECF No. 85.) Respondents also filed timely objections on October 20, 2019. (Resp’ts’ Objs. to

the Mag. J.’s R.& R. (“Resp’ts’ Objs.”), ECF No. 76.) Petitioner filed responses to such

 

' Subsequently, on August 2, 2018, Judge Torres issued a memorandum decision to provide the reasons for
granting Petitioner’s requests. (Mem. Decision, ECF No. 40.) See also You v. Nielsen, 321 F. Supp. 3d
451 (S.D.N.Y. 2018).

? The relevant procedural and factual background is set forth in detail in the Report and is incorporated
herein.

 

 

 

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 3 of 17

objections on December 16, 2019. (Pet’r’s Reply to Resp’ts’ Objs. to Mag. J. Sarah Netburn’s R.
& R., ECF No. 74.)

Having reviewed Magistrate Judge Netburn’s Report, as well as the parties’ objections and
responses, this Court ADOPTS the Report in full and OVERRULES all objections. Accordingly,
the Petition seeking a writ of habeas corpus asserting an unlawful detention claim is GRANTED.

I. FACTUAL BACKGROUND
A. Petitioner’s Immigration History.

Petitioner is a citizen of China who has lived in the United States for nearly two decades.
(Am. Pet. 4] 5.) In January 2000, he left China and arrived in the United States at Los Angeles
International Airport without any valid entry documents. (Ud. § 41; id, Ex. 9 (Notice to Appear),
ECF No. 27-9.) After an asylum office found that he had demonstrated a credible fear of
persecution or torture, he was paroled into the United States and was required to post a $3,000
bond. (d.; id., Ex. 7 (1-94), ECF No. 27-7.) Subsequently, Petitioner moved to New York, and
his case was transferred to 26 Federal Plaza in New York, New York. Cd. § 41.)

On December 13, 2000, an immigration judge (“IJ”) denied Petitioner’s application for
asylum and ordered him removed from the United States to China. Ud, Ex. 10 (IJ Order), ECF
No. 27-10.) Petitioner appealed, but the Board of Immigration Appeals (“BIA”) affirmed the IJ’s
decision, rendering the removal order final. (/d., Ex. 11 (Decision of the BIA), ECF No. 27-11,
at 2.) However, Respondents did not execute the final removal order. (/d. § 41.)

In the midst of his struggles with the immigration system, Petitioner met his wife, Yu Mei
Chen, in 2006, and they had a traditional marriage ceremony in 2007. (Ud. 4 42.) In 2013,
Petitioner and his wife civilly married in New York City and began a family. (/d., Ex. 2 (Marriage

Certificate), ECF No. 27-2; id, Ex. 3 (Birth Certificates), ECF No. 27-3.) Petitioner’s wife became

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 4 of 17

a legal permanent resident in 2013, (see id, Ex. 6 (Decl. of Yu Mei Chen (“Chen Decl.”)), ECF
No, 27-6, at § 3), and a United States citizen in 2015, (see id., Ex. 8 (Naturalization Certificate),
ECF No. 27-8).

In 2013, Petitioner initiated the process for obtaining lawful presence in the United States.
(/d., Ex. 6 (Chen Decl.), at 4.5.) His wife filed an I-130 petition to classify Petitioner as her
immediate relative in 2013, and after she became a United States citizen in 2015, Petitioner filed
an I-485 application for an adjustment of status to lawful permanent resident. (/d., Ex. 12 (1-485
Receipt Notice), ECF No. 27-12.) These applications remained pending before USCIS for
approximately five years. (/d., Ex. 6 (Chen Decl.), at 4.) On April 3, 2018, Petitioner filed a
petition for a writ of mandamus in the United States District Court for the Eastern District of New
York to compel USCIS to adjudicate his pending application. (See id., Ex. 13 (Pet’r’s Decl.), at
44.) See also Chen v. Nielsen, No. 18 Civ. 1643 (KAM) (E.D.N.Y. Apr. 3, 2018.) Twenty days
later, USCIS sent Petitioner a notice scheduling his I-485 interview for May 23, 2018 at 26 Federal
Plaza. (Am. Pet., Ex. 1 (Interview Notice), ECF No. 27-1.)

Petitioner and his wife attended the I-485 interview on May 23, 2018 at 26 Federal Plaza.
(id. § 47.) The interviewing officer asked Petitioner and his wife some questions about their
marriage and then asked his wife to leave the room. (/d., Ex. 13 (Pet’r’s Decl.), at §5.) Before
being asked any questions about his I-485 application, two ICE agents came into the interview
room, placed Petitioner in handcuffs, and took him to a holding room. (/d.) After hours of waiting,
Petitioner was transferred to Bergen County Jail in Hackensack, New Jersey. (/d. § 46.)

Later on the same day, USCIS granted the I-130 petition, (see id., Ex. 4 (Approved I-130),
ECF No. 27-4), but denied the I-485 application, (see id, Ex. 14 (1-485 Denial), ECF No. 27-14).

In denying his I-485 application, USCIS found that although Petitioner was eligible for an

 

 

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 5 of 17

adjustment of status, negative discretionary factors—namely, his entry into the United States
without documentation, unsuccessful application for asylum, disregard of the removal order, and
employment without authorization—outweighed positive discretionary factors meriting a non-
favorable exercise of discretion. (/d.)

Petitioner has since pursued relief in four independent venues: (1) his habeas petition
before this Court; (2) his motion to reopen the adjustment of status decision before USCIS; (3) his
motion for a stay of removal and motion to reopen his removal proceedings before the BIA; and
(4) his mandamus action before the United States District Court for the Eastern District of
New York.

B. Petitioner’s Habeas Petition and Part 1 Proceedings before this Court.

Petitioner initiated this action on June 15, 2018 by filing a habeas petition before this Court.
(See Pet.) After Petitioner moved for an order to show cause for a stay of removal, Judge Torres,
sitting in Part 1, granted the temporary release and stay pending the resolution of Petitioner’s
habeas petition, (Order of Release, ECF No. 17), which was followed by an opinion, (Opinion,
ECF No. 40). See also You, 321 F. Supp. 3d 451. Petitioner’s amended habeas petition, filed
shortly after his release, principally alleges that detaining and removing Petitioner without
allowing him to complete the adjustment of status process or the provisional waiver process violate
the Immigration and Nationality Act (“INA”), the Due Process Clause, and the Administrative
Procedure Act (‘APA”), 5 U.S.C. §706(2). (Am. Pet. §§ 78-89.) He further asserts that removal
without opportunity for “meaningful judicial review of the unlawfulness of that removal” would

violate the Suspension Clause of the Constitution. (/d. {] 90-91.)

 
 

Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 6 of 17

C. Petitioner’s Motion to Reopen and Reconsider before USCIS.

The day after his arrest, on May 24, 2018, Petitioner filed with USCIS a motion to reopen
and reconsider the denial of his I-485 application. (See id., Ex. 5 (Mot. to Reopen), ECF No. 27-5.)
USCIS denied the motion on November 28, 2018. (See Reconsideration Denial, ECF No. 64-1.)
See also June 3, 2019 Oral Arg. Tr., ECF No. 62, at 13:14~-17.)

D. Petitioner’s Motions to Stay Removal and Reopen before the BIA.

In May 2008, Petitioner filed a motion to reopen his removal proceedings, which the BIA
denied as untimely. (Am. Pet., Ex. 11 (Decision of the BIA), at 3.) About two years later, in June
2010, Petitioner filed a second motion to reopen his removal proceedings, which the BIA denied
as untimely and number barred. (/d. at 5.) In December 2015, Petitioner filed a third motion to
reopen his removal proceedings, but the BIA once again denied the motion. (See First Syed Decl.
9.) Finally, after his arrest, Petitioner filed a fourth motion to reopen his removal proceedings
and a motion for a stay of removal with the BIA on June 7, 2018, (see id § 11), both of which
were ultimately denied, (see Resp’ts’ Mem. of Law in Opp’n to Pet’r’s Am. Pet. for Writ of Habeas
Corpus, Ex. 1 (Second Decl. of Deportation Officer Ammar Syed (“Second Syed Decl.”)), ECF
No. 45-1, at { 4). Petitioner filed a petition for review of the motion to reopen with the Second
Circuit Court of Appeals. See 8 Pet., Yu v. Barr, 19-1423 (2d. Cir. May 15, 2019). Petitioner filed
with the BIA an additional motion to reopen removal proceedings on September 19, 2018. (See

Second Syed Decl. § 4.)

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 7 of 17

E. Petitioner’s Mandamus Action before the Eastern District of New York.

Prior to filing the instant habeas petition, Petitioner amended his complaint in the
mandamus action. See Yu Mei Chen v. Nielsen, 363 F. Supp. 3d 333, 337 (E.D.N.Y. 2019). The
amended complaint, inter alia, “sought to compel the defendants to adjudicate [Petitioner]’s
Motion to Reopen and asked the court to stay [Petitioner]’s removal pending adjudication of his
motion to reopen and/or other appeals.” Jd. at 338.

Respondents moved to dismiss the amended complaint on the grounds that USCIS’s
decisions on the I-130 petitioner and the I-485 application mooted the mandamus claim and that
the court lacked subject matter jurisdiction under 8 U.S.C. § 1252(a)(2)(B), which strips courts of
jurisdiction to review discretionary denials of adjustment of status except when the denial raises
constitutional concerns or questions of law. /d. at 338-39. Subsequently, Petitioner filed a “letter
acknowledging that an opposition to respondents’ motion to dismiss was not timely served and
stating that the government’s motion should be deemed unopposed.” Order, Yu Mei Chen v.
Nielsen, No. 18 Civ. 1643 (KAM) (E.D.N.Y. Sep. 4, 2018). However, in ruling on the motion to
dismiss, Judge Kiyo A. Matsumoto considered Petitioner’s assertions in the letter—namely, inter
alia, that the petition for a writ of mandamus is not moot because the defendants failed to exercise
any discretion in adjudicating Petitioner’s I-485 application. Nielsen, 363 F. Supp. 3d at 339.

Judge Matsumoto dismissed the amended complaint, finding that the action was moot
given that USCIS had adjudicated and denied the I-485 application. /d@. at 340. Further, Judge
Matsumoto ruled that to the extent that Petitioner sought to challenge the basis for USCIS’s denial,
the court lacked jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(B) to entertain such a challenge.
Specifically, although Judge Matsumoto recognized that § 1252(a)(2)(B) does not prevent courts

from considering nondiscretionary decisions with respect to an alien’s eligibility for relief, she

 

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 8 of 17

concluded that Petitioner’s challenge was primarily about USCIS’s consideration of discretionary
factors. Jd. at 341. Petitioner’s “eligibility is not an issue in this case, because USCIS clearly
made a finding on eligibility.” Jd Indeed, “‘courts ‘lack jurisdiction to review any claim that
[USCIS] erred in weighing the factors relevant to the grant or denial of adjustment of status.’” Jd.
(quoting Guyadin v. Gonzales, 449 F.3d 465, 469 (2d Cir. 2006)).
Il. LEGAL STANDARD
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly objects.
Id. The court, however, need not conduct a de novo hearing on the matter. See United States v.
Raddatz, 447 U.S. 667, 675—76 (1980). Rather, it is sufficient that the court “arrive at its own,
independent conclusion” regarding those portions of the report to which objections are made.
Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346—47 (S.D.NLY.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are
improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original
briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL
1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake

has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

 

 

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 9 of 17

Ill. PETITIONER’S HABEAS CORPUS PETITION ASSERTING AN UNLAWFUL
DETENTION CLAIM IS GRANTED

Magistrate Judge Netburn properly recommend that this Court should deny Petitioner’s
I-485 claim and provisional waiver claims for lack of jurisdiction, but that this Court should grant
Petitioner’s detention claim. As a remedy, Magistrate Judge Netburn correctly recommended
enjoining Respondents from detaining Petitioner unless findings are made pursuant to 8 U.S.C.
§ 1231(a)(6). Finally, Magistrate Judge Netburn appropriately recommended that all other claims
for relief should be denied.

Petitioner objects to Magistrate Judge Netburn’s findings, but because his objections
regurgitate the arguments that he made in his original briefs that Magistrate Judge Netburn already
fully reviewed and carefully considered, they are perfunctory, and need be reviewed only for clear
error. Respondents object to only one of Magistrate Judge Netburn’s findings—that Petitioner’s
detention was unlawful—on the basis that the Report misstated the law in reaching that conclusion.
However, Respondents’ argument is without merit for the reasons stated in Part III(A)(3), infra.

A. Petitioner’s Detention was Unlawful under the Immigration and Naturalization Act
(“INA”).

Magistrate Judge Netburn correctly found that Petitioner’s detention claim is not moot, that
§ 1252(g) does not strip this Court of jurisdiction to consider the claim, and that Petitioner’s
detention was unlawful under the INA. (Report at 12.)

1. Article II] Case and Controversy.

Article III of the United States Constitution limits the judicial power of federal courts to
“Cases” or “Controversies.” U.S. Const. art. IT, § 2, cl. 1. “A case that becomes moot at any
point during the proceeding is no longer a ‘Case’ or ‘Controversy’ for purposes of Article HI, and
is outside the jurisdiction of the federal courts.” United States v. Sanchez-Gomez, 138 S. Ct. 1532,

1537 (2018) (citation omitted). “In order to satisfy the case-or-controversy requirement, a party

9

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 10 of 17

must, at all stages of the litigation, have an actual injury which is likely to be redressed by a
favorable judicial decision.” United States v. Mercurris, 192 F.3d 290, 293 (2d Cir. 1999) (citing
Spencer v. Kemna, 523 U.S. 1, 7 (1998)). “Thus, as a general rule, if an event occurs during the
course of the proceedings or on appeal that makes it impossible for the court to grant any effectual
relief whatever to a prevailing party, [the court] must dismiss the case.” United States v.
Blackburn, 461 F.3d 259, 26] (2d Cir. 2006) (citation omitted).

Magistrate Judge Netburn properly determined that although Petitioner was released from
detention pursuant to Judge Torres’s order, his detention claim is a live controversy given that the
order was not a final decision on the merits. Particularly, instead of releasing Petitioner
voluntarily, Respondents released him pursuant to a temporary stay of removal and release from
detention. Indeed, “that process was to reach preliminary findings based on Petitioner’s likelihood
of success and the potential for irreparable harm.” (Report at 13 (citing You, 321 F. Supp. 3d at
461-62) (emphasis added).) As such, Magistrate Judge Netburn was correct to conclude that this
Court should “adjudicate the case and controversy presented by Petitioner’s detention.” (/d.) See
also N.C. State Conference of the NAACP v. N.C. State Bd. of Elections, 283 F. Supp. 3d 393, 406
n.12 (M.D.N.C. 2017) (“Mootness addresses whether the claims remain live—not whether
preliminary injunctive relief has been satisfied, complied with, or violated.”).

2. Subject Matter Jurisdiction.

Magistrate Judge Netburn appropriately recommended that this Court should exercise
jurisdiction over Petitioner’s claims arising from his detention. The INA significantly limits
judicial review of removal orders. See 8 U.S.C. § 1252. Namely, § 1252(g) provides that “no
court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising from

the decision or action by the Attorney General to commence proceedings, adjudicate cases, or

10

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 11 of 17

execute removal orders against any alien under this chapter.” Magistrate Judge Netburn provides
a thorough review of the case law governing the proper interpretation of the phrase “arising under”
in the context of § 1252(g). The Report correctly found that the Supreme Court has held that the
phrase “arising under” used in § 1252(g) is much narrower, Reno v. Am.-Arab Anti-Discrimination
Comm., 525 U.S. 471, 482 (1999), and that it does not “sweep in any claim that can technically be
said to ‘arise from’ the three listed actions of the Attorney General,” Jennings v. Rodriguez, 138
S. Ct. 830, 841 (2018). Instead, the Court has read § 1252(g) as proscribing “‘attempts to impose
judicial constraints upon prosecutorial discretion.” Villavicencio Calderon v. Sessions, 330 F.
Supp. 3d 944, 954 (S.D.N.Y. 2018). In applying this narrow reading, Magistrate Judge Netburn
properly concluded that although § 1252(g) does not bar judicial review of a decision to detain an
alien, it “prohibits judicial review of challenges to the discretionary decision to execute a removal
order.” (Report at 14.) Indeed, “[t]he detention decision—while collateral to a removal
proceeding—does not implicate the Executive’s discretion in commencing, adjudicating or
executing a removal order.” (d.) See e.g., Zadvydas vy. Davis, 533 U.S. 678, 688 (2001)
(reviewing whether ICE had the statutory authority to detain an alien pursuant to a removal order
beyond the statutory 90-day removal period). Accordingly, Magistrate Judge Netburn correctly
determined that based on this construction, § 1252(g) does not strip this Court of jurisdiction.

3. Merits and Relief.

Magistrate Judge correctly found that Petitioner’s detention was unlawful under the INA.
The INA divides aliens subject to a final order of removal into two groups for purposes of
detention: those within a 90-day removal period and those outside the removal period. See
8 U.S.C. § 1231(a)(1). For instance, an alien must be detained within 90 days of the date of entry

of a final order of removal. Where the alien is not removed during that period, he “may be detained

11

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 12 of 17

beyond the removal period” if he “has been determined by the Attorney General to be a risk to the
community or unlikely to comply with the order of removal.” 8 U.S.C. § 1231(a)(6). Absent such
a determination, an alien outside of the removal period must be released subject to conditions of
supervision. See 8 U.S.C. § 1231(a)(3).

Magistrate Judge Netburn properly determined that Petitioner’s detention from May 2018
to June 2018 was unlawful under the INA because “[t]here is no indication that anyone ever
determined that Petitioner was a risk to the community or of flight.” (Report at 16.) For aliens
like Petitioner who are outside the removal period, detention “to facilitate removal—even
imminent removal—is not permitted beyond the removal period... except upon such findings”
as required by 8 U.S.C. § 1231(a)(6). You, 321 F. Supp. 3d at 463; see also 65 Fed. Reg. 80281,
80283 (“The Attorney General construes section 241(a)(6) to authorize her to continue to detain,
beyond the 90-day removal period, criminal aliens and other aliens whose release would present a
risk of harm to the community or of flight by the alien.”). Indeed, “[t]here is no indication that
anyone ever determined that Petitioner was a risk to the community or of flight.” (Report at 16.)

Respondents object to Magistrate Judge Netburn’s determination by arguing that she
“quoted the governing statutory provision, 8 U.S.C. § 1231(a)(6), selectively, and appeared to
overlook language in that provision that directly applies to Petitioner.” (Resp’ts’ Objs. at 5.)
Namely, Respondents—while conceding that § 1231(a)(6) permits detention beyond the removal
period in circumstances where an alien poses a risk to the community or of flight—argue that the
same provision also permits such detention when the alien is inadmissible, as Petitioner is here.
(id. at 16.) Respondents’ contention is without merit. Aliens arriving at a port of entry are
considered “applicants for admission” into United States. See Cruz-Miguel v. Holder, 650 F.3d

189, 197 (2d Cir. 2011). At that time, an alien may be (1) admitted, (2) determined inadmissible,

12

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 13 of 17

or (3) granted parole into the United States for humanitarian or public benefit purposes even if he
might otherwise be inadmissible. /d. at 198. Here, Petitioner was paroled into the United States
in 2000 when he was released from his initial detention upon arrival. (See Am. Pet. § 41; id, Ex.
7 (I-94).) Moreover, even assuming, arguendo, that Petitioner is inadmissible, he would not be
eligible to apply for an adjustment of status. See USCIS, OMB No. 1615-0023, Instructions for
Application to Register Permanent Residence or Adjustment Status, at 14 (2019) (“If you are
inadmissible to the United States based on one or more grounds of inadmissibility outlined in INA
section 212(a), you cannot adjust status unless you qualify for a waiver of inadmissibility or other
form of relief.”). There is no dispute that Petitioner is eligible for adjustment of status. It follows
then that Petitioner cannot be both eligible for adjustment of status and may be detained on the
basis of inadmissibility.

Accordingly, Magistrate Judge Netburn properly determined that Petitioner’s detention
was unlawful under the INA? and appropriately recommended that Respondents should be
enjoined from detaining Petitioner unless a finding is made pursuant to 8 U.S.C. § 1231(a)(6).

B. Petitioner’s Adjustment of Status Claim is Denied for Lack of Jurisdiction.

Magistrate Judge Netburn correctly found that two separate provisions of 8 U.S.C. § 1252
prevent this Court from reviewing USCIS’s denial of Petitioner’s adjustment of status application.
In particular, Magistrate Judge properly determined that § 1252(a)(5) precludes this Court from
entertaining Petitioner’s challenge to the denial of his adjustment of status application because, as

part of the REAL ID Act of 2005, Congress directed that “the sole and exclusive means for judicial

 

3 Additionally, Magistrate Judge correctly recommended that although Petitioner also challenges his
detention under the due process clause, the detention claim should be resolved on the narrower, statutory
ground than due process. See Perez-Gonzalez v. Ashcroft, 379 F.3d 783, 796 (9th Cir. 2004) (holding that
the harm arising from petitioner’s arrest and detention “can be addressed on narrower grounds than due
process”).

13

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 14 of 17

review of an order of removal” should be “a petition for review filed with an appropriate court of
appeals.” (Report at 17-18 (citing 8 U.S.C. § 1252(a)(5)).) This is primarily because a successful
challenge to the denial of an adjustment of status application would render a removal order a
nullity. Ud. (citing 8 U.S.C. §§ 1252(a)(5), (b)(9); Freire v. United States Dep’t of Homeland Sec.,
711 F. App’x 58, 59 (2d Cir. 2018); Singh v. USCIS, 878 F.3d 441, 445 (2d Cir. 2018); Delgado
v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011)).) Therefore, relying upon Second Circuit case law,
Magistrate Judge Netburn properly found that Petitioner’s challenge to the denial of his adjustment
of status application is an indirect challenge to his removal order and that the jurisdictional bar
applies.

Likewise, Magistrate Judge Netburn properly held that § 1252(a)(2)(B)—which prohibits
judicial review of “any other decision or action . . . in the discretion of the Attorney General or the
Secretary of Homeland Security,” including the denial of adjustment of status—independently bars
this Court from reviewing USCIS’s discretionary denial of Petitioner’s adjustment of status
application. (Report 18-21 (quoting 8 U.S.C. § 1252(a)(2)(B)).) Further, Magistrate Judge
Netburn correctly pointed out that although “Petitioner tries to escape that jurisdictional bar by
arguing that his claims are purely legal,” such questions of law are reviewed by the courts of
appeals, not district courts. (/d. at 18-19 (citing 8 U.S.C. § 1252(a)(2)(D); Shabaj v. Holder, 718
F.3d 48, 51 (2d Cir. 2013)).)

Magistrate Judge Netburn also appropriately determined that “in the mandamus action,
Judge Matsumoto of the Eastern District of New York already considered the exact same
arguments made by Petitioner here before concluding that his claim is barred by § 1252(a)(2)(B)
and does not qualify for the exception in § 1252(a)(2)(D).” (/d. at 19 (citing Chen, 363 F. Supp.

at 339-41).) Hence, the Chen decision “is likely issue-preclusive as to whether § 1252(a)(2)(B)

14

 

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 15 of 17

bars claims arising from USCIS’s discretionary denial of Petitioner’s I-485 application.” (/d. at 19
(citing Bank v. Spark Energy Holdings, LLC, No. 13 Civ. 6130 (ARR), 2014 WL 2805114, at *4
(E.D.N.Y. June 20, 2014); CBF Industria de Gusa S/A v. AMCI Holdings, Inc., 846 F.3d 35, 55—
56 (2d Cir. 2017)).)

Finally, Magistrate Judge Netburn correctly observed that although Judge Torres, while
sitting in Part I, relied on Sepulveda v. Gonzales, 407 F.3d 59 (2d Cir. 2005)* to conclude that §
1252(a)(2)(B) did not bar judicial review, the Sepulveda decision is actually inapplicable in the
instant action. In Sepulveda, the Second Circuit recognized a separate exception for
‘“nondiscretionary, or purely legal, decisions” with respect to an alien’s eligibility for relief.
Sepulveda, 407 F.3d at 63. Specifically, in contrast to the § 1252(a)@)(D) exception, the
Sepulveda exception allows district courts to review some questions of law if they arise from an
eligibility determination. Here, USCIS found that Petitioner is eligible for adjustment of status.
Therefore, Magistrate Judge Netburn appropriately noted that the Sepulveda exception is a poor
fit for Petitioner’s adjustment of status claim given that USCIS made a finding on eligibility.

Accordingly, Magistrate Judge Netburn correctly found that two provisions of 8 U.S.C.
§ 1252 bar this Court from entertaining Petitioner’s adjustment of status claim.

C. Petitioner’s Provisional Waiver Claim, Which is Entirely Hypothetical, Fails to Meet the
Case or Controversy Requirement of Article TI.

Magistrate Judge Netburn accurately characterized Petitioner’s request for stay of his
removal until he completes the provisional unlawful presence waiver process as hypothetical and

properly concluded that it fails to meet the case or controversy requirement of Article III.

 

* In Sepulveda, the Second Circuit recognized a separate exception for “nondiscretionary, or purely legal,
decisions” with respect to an alien’s eligibility for relief. Sepulveda, 407 F.3d at 63. Specifically, in
contrast to the § 1252(a)(2)(D) exception, the Sepulveda exception allows district courts to review some
questions of law if they arise from an eligibility determination.

15

 

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 16 of 17

(Report at 21.) In particular, Petitioner has not taken affirmative steps to pursue a provisional
waiver process as he intends to do so after his adjustment of status application is properly
adjudicated. (See id. at 21-22.) As Magistrate Judge Netburn correctly explained, Petitioner has
two independent options for pursuing lawful immigrant status while in the United States—that is,
either by applying to adjust his status through the I-485 process or by applying for a provisional
waiver of inadmissibility and then traveling abroad to apply for a visa at a United States consulate.
(Id. at 4-5, 21.) In Petitioner’s case, “the first step for both processes was to file an I-130
application to have his bona fide marriage recognized. The next step for adjustment of status was
to file an I-485 form, whereas the next step for a provisional waiver was to file an I-212 form.”
(Id. at 21-22.) Here, Petitioner filed an I-485 form, but never filed an I-212 form. As Magistrate
Judge Netburn correctly noted, Petitioner has not applied for a provisional waiver because “his
preference is to pursue adjustment of status first and, if that fails, to seek a provisional waiver.”
(id. at 22 (citing June 3, 2019 Oral Arg. Tr., at 5:9-14 (“We would like clarity on regarding
whether or not he would be able to lawfully pursue the I-485 process first.”)).) Indeed, “Petitioner
has only filed and received a predicate application—the I-130—which happens to be the predicate
for relief under both adjustment of status and provisional waiver of inadmissibility.” Ud. at 22.)
Thus, Magistrate Judge Netburn properly concluded that Petitioner’s provisional waiver claim is

purely hypothetical and insufficient under Article III.

16

 

 
Case 1:18-cv-05392-GBD-SN Document 88 Filed 06/01/20 Page 17 of 17

IV. CONCLUSION
Having reviewed Magistrate Judge Netburn’s Report, this Court OVERRULES
Petitioner’s and Respondents’ objections and ADOPTS the Report in full.
The petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is therefore
GRANTED IN PART AND DENIED IN PART. All of Petitioner’s claims for relief are denied
except for the claim arising from his detention. As a remedy, Respondents are enjoined from

detaining Petitioner unless finings are made pursuant to 8 U.S.C. § 1231(a)(6).

Dated: New York, New York
June 1, 2020
SO ORDERED.

yy ‘

‘ /
ise, B Darals
GEPRGAB. DANIELS
United Sfates District Judge

 

17

 

 
